Citation Nr: 0116541	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty form December 1970 to 
September 1973.  He had service in Vietnam from March 1972 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for PTSD.  
The Board remanded the case in August 2000 for further 
development, and the case was returned to the Board in May 
2001.  


FINDINGS OF FACT

1.  In January 1997, the Board denied an application to 
reopen the claim for service connection for PTSD.  Service 
connection had been denied by the Board on the merits in 
January 1994.  The January 1997 was the last final decision 
on any basis.

2.  Additional evidence submitted since the January 1997 
Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD; and the January 1997 
Board decision is final.  38 U.S.C.A. § 5108, 7104 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.  In this case, it 
appears all available pertinent records have been obtained, 
that all appropriate notice has been provided, and that there 
is no need for additional examination.  

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.156 (2000); see also, Hodge v. West, 155 F. 3d 
1356 (Fed Cir. 1998); Vargas- Gonzales v. West, 12 Vet. App. 
321 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 
Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 
273, 284 (1996), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).  

Service connection for PTSD was initially denied by the RO in 
September 1991.  At that time, the evidence included service 
medical and personnel records which revealed a history of 
hospitalization for drug abuse.  No other psychiatric 
diagnoses were noted.  An October 1986 VA examination 
reflected no psychiatric diagnosis or condition; however, on 
VA examination in August 1990 chronic PTSD was diagnosed.  
Other evidence on file included a September 1990 statement of 
Vietnam stressors, including the veteran's description of a 
helicopter crash while under heavy fire.  An August 1991 
letter from the Environmental Support Group (now known as 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) essentially stated that the veteran had not 
furnished specific evidence which could be adequately 
verified.  Service records included an accident investigation 
report regarding a helicopter crash landing in September 1972 
involving the veteran.  The RO denied the veteran's claim for 
service connection in a September 1991 decision on the basis 
that the evidence did not demonstrate a sufficient stressor 
during service.  The veteran appealed this decision to the 
Board.  

Evidence considered by the Board in the January 1994 decision 
included the veteran's testimony during the July 1992 RO 
hearing.  The veteran testified regarding events that he 
found stressful during service including, details from the 
helicopter crash landing and seeing dead bodies when flying 
over the morgue.  The Board determined that the accident 
investigation report regarding the helicopter crash landing 
revealed that he incident was not life threatening or 
stressful and found that the veteran's claim of service 
stressors was not adequately supported by the evidence of 
record.  Thus, the January 1994 Board decision denied the 
veteran's claim of service connection for PTSD.  

In October 1994, the veteran filed an application to reopen 
the previously denied claim of service connection for PTSD.  
The RO denied the veteran's claim and he timely appealed that 
determination to the Board.  The only additional evidence 
submitted at that time was the March 1996 RO hearing in which 
the veteran essentially recounted previous testimony 
regarding claimed stressful events during his service in 
Vietnam.  In a January 1997 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim.  That was the last final decision on any 
basis.  

Since the January 1997 Board decision, the veteran has 
submitted VA medical records dated from October 1994 to 
February 1997 which generally reflect the veteran's history 
of substance abuse and treatment for unrelated physical 
conditions.  An October 1994 VA hospital record shows that 
the veteran was admitted to a PTSD rehabilitation program 
where his symptoms were noted to be chronic and severe.  His 
diagnoses also included psychotic disorder, not otherwise 
specified with auditory hallucinations.  These medical 
records are cumulative and redundant, not new evidence; 
information available to the Board in 1997 already reflected 
a diagnosis of PTSD.  38 C.F.R. § 3.156; Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  

The veteran also submitted a copy of an article regarding 
activities of his unit in Vietnam.  While the article 
constitutes new evidence such evidence is not material since, 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this regard, the Board notes that the 
article describes one of the unit's military operations in 
general terms without specific reference to the veteran or 
his claimed participation and thus no specific information 
which could corroborate a verifiable PTSD stressor is shown.  

Evidence submitted since the 1997 Board decision also 
includes testimony from the March 1998 RO hearing which 
essentially reiterates the veteran's prior descriptions of 
events during his service in Vietnam.  Such testimony does 
not constitute new evidence, as it is essentially duplicative 
of the veteran's statements which were of record at the time 
of the prior final denial of the claim for service 
connection.  38 C.F.R. §  3.156; Vargas-Gonzales, supra; Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  

In conclusion, the Board finds that new and material evidence 
has not been submitted since the 1997 final Board decision.  
Thus, the claim for service connection for PTSD has not been 
reopened.  


ORDER

The application to reopen the claim of service connection for 
PTSD is denied as new and material evidence has not been 
submitted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

